                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION


Justin Mathis,                          )                   C/A No.: 6:17-cv-02242-TLW
                                        )
                    Plaintiff,          )
                                        )
             v.                         )
                                        )                           ORDER
Nancy A. Berryhill,                     )
Acting Commissioner of Social Security, )
                                        )
                    Defendant.          )
____________________________________)

       Plaintiff Justin Mathis brought this action pursuant to 42 U.S.C. § 405(g), seeking judicial

review of the Commissioner of Social Security’s final decision denying Plaintiff’s claims for

disability insurance benefits. ECF No. 1. This matter is before the Court for review of the Report

and Recommendation (R&R) filed by United States Magistrate Judge McDonald, ECF No. 18, to

whom this case was previously assigned pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B)

and Local Civil Rule 73.02(B)(2), (D.S.C.). In the R&R, the Magistrate Judge recommends that

the decision of the Commissioner be reversed and the case be remanded for further administrative

action consistent with the R&R. The Commissioner filed a notice that she did not object to the

R&R, ECF No. 20, and no other objections were filed.

       This Court is charged with conducting a de novo review of any portion of the Magistrate

Judge’s Report to which a specific objection is registered and may accept, reject, or modify, in

whole or in part, the recommendations contained in that Report. See 28 U.S.C. § 636. In the

absence of objections to the R&R, this Court is not required to give any explanation for adopting

the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       In light of the standard above, this Court has carefully reviewed the Magistrate Judge’s

R&R. Noting that no objections were received, the R&R is hereby ACCEPTED. For the reasons
articulated by the Magistrate Judge, the Commissioner’s decision is reversed, and this case is

remanded for further administrative action consistent with the R&R.

       IT IS SO ORDERED.

                                                          ____________________________
                                                           s/Terry L. Wooten
                                                          Terry L. Wooten
                                                          Chief United States District Judge

January 22, 2019
Columbia, South Carolina
